                        IN THE UNITED STATES DISTRICT
                       FOR THE DISTRICT OF NEW JERSEY


    STEVEN SCHMIDT,
                                       HONORABLE JEROME B. SIMANDLE
                      Plaintiff,

         v.                                     Civil Action
                                           No. 15-3789 (JBS-KMW)
    UNITED STATES OF AMERICA, et
    al.,
                                                MEMORANDUM
                      Defendants.                 OPINION


SIMANDLE, District Judge:

        Plaintiff Steven Schmidt (hereinafter “Plaintiff”) brings

this negligence action under the Federal Tort Claims Act

(hereinafter “FTCA”) against Defendants the United States of

America (hereinafter “the United States”) and John Does 1-20

(fictious names)1 as a result of injuries sustained by Plaintiff

while he was making a delivery to a warehouse facility outside

the fence of the Federal Correctional Institution, Fort Dix

(hereinafter “FCI Fort Dix”). (See Amended Complaint [Docket

Item 16].) Plaintiff, a commercial truck driver, alleges he was

injured while making a delivery to a warehouse facility at FCI

Fort Dix when he was struck by a forklift operated by FCI Fort

Dix worker/inmate Anthony Hopson, under the direction and in the


1  Plaintiff’s Amended Complaint also named FCI Fort Dix
worker/inmate Anthony Hopson as a defendant. (See [Docket Item
16].) However, Mr. Hopson was voluntarily dismissed from this case
on November 6, 2018. (See Order [Docket Item 54].)
presence of Bureau of Prisons (hereinafter “BOP”) supervisor

Michael Murray. This matter comes before the Court by way of a

motion filed by the United States2 seeking summary judgment as to

Counts Three through Six of the Amended Complaint. (See Motion

for Summary Judgment [Docket Item 39].) Plaintiff has filed a

brief opposing the United States’ motion. (See Plaintiff’s Brief

in Opposition (hereinafter “Pl.’s Opp’n”) [Docket Item 43].) The

United States has filed a reply brief. (See Reply Brief [Docket

Item 49].) The principal issues to be decided are whether the

“discretionary function exception” to the FTCA, 28 U.S.C. §§

1346(b), 2680(a), bars any of Plaintiff’s claims, and whether

any of Plaintiff’s claims are barred due to Plaintiff’s alleged

failure to exhaust administrative remedies prior to filing this

suit. (See United States’ Br. [Docket Item 39-1].) For the

reasons set forth below, the United States’ motion for summary

judgment [Docket Item 39] will be granted with respect to

certain portions of Count Six of the Amended Complaint; Counts

Two, Five, and Six of the Amended Complaint will be dismissed;




2 This motion was initially filed also on behalf of Defendant FCI
Fort Dix. (See Motion for Summary Judgment [Docket Item 39].)
However, subsequent to the filing of this motion, the Court
dismissed Defendant FCI Fort Dix from this suit. (See Memorandum
Opinion [Docket Item 47], 1-2 n.1; Order [Docket Item 48], 1.) The
sole proper defendant in an FTCA case arising from the alleged
negligence of an employee or agent of the United States is the
United States.



                                2
Count Seven of the Amended Complaint will be dismissed without

prejudice; and the remainder of the United States’ motion will

be denied. The Court finds as follows:3

     1.   Factual and Procedural Background. The factual and

procedural background of this case was previously detailed in

the Court’s Memorandum Opinion of September 26, 2018, and shall

not be repeated herein, except as necessary for the

determination of the present motion. See Schmidt v. Fed. Corr.

Inst., Fort Dix, No. 15-3789, 2018 WL 4620672, at *1-2 (D.N.J.

Sept. 26, 2018).

     2.   Federal Defendants originally filed a prior motion for

summary judgment, arguing that they were entitled to judgment in

their favor as to Count One of the Amended Complaint, because

the FTCA does not act as a waiver of sovereign immunity with

respect to the negligent actions of federal inmates engaged in

an inmate work program, such as Mr. Hopson. (See Fed. Defs.’ Br.

[Docket Item 33-1], 13-23.) In response, Plaintiff filed a

cross-motion for summary judgment as to Count One, seeking


3 For purposes of the instant motion and pursuant to Local Civil
Rule 56.1, the Court looks to the Amended Complaint, [Docket Item
16] when appropriate, the United States’ Statement of Material
Facts Not in Dispute, [Docket Item 39-2], Plaintiff’s Responsive
Statement of Material Facts, [Docket Item 43, 5-9 on the docket],
Plaintiff’s Counterstatement of Material Facts, [Docket Item 43,
10-17 on the docket], Federal Defendants’ Response to Plaintiff’s
Counterstatement of Material Facts, [Docket Item 46-1], and
related exhibits and documents. Where not otherwise noted, the
facts are undisputed by the parties.


                                3
partial summary judgment for a determination, as a matter of

law, that Defendant Hopson is regarded as an employee of the

government under the statutory definition of “[e]mployee of the

government” in the Federal Tort Claims Act, 28 U.S.C. § 2671.

(See Pl.’s Mot. [Docket Item 37].) On September 26, 2018, the

Court denied Defendants’ earlier motion for summary judgment

[Docket Item 33], except insofar as it sought to dismiss

Defendant FCI Fort Dix, and granted Plaintiff’s cross-motion for

summary judgment [Docket Item 37] “to determine only, as a

matter of law, that [Mr.] Hopson was operating his [Federal

Bureau of Prisons] forklift unloading a commercial delivery from

Plaintiff’s truck at the time of the incident as an ‘employee of

the government’ for the purposes of the [Federal Tort Claims

Act, 28 U.S.C. § 2671].” (See Memorandum Opinion [Docket Item

47], 16.)

     3.     On November 6, 2018, Mr. Hopson, who was previously

individually named as a defendant in this case, was voluntarily

dismissed, since the United States is the sole proper defendant

in an action arising from the negligence of its employee or

agent acting within the scope of his or her duties. See 28

U.S.C. § 2679(c)-(d); Order [Docket Item 54].

     4.     Thereafter, the United States filed the present motion

for summary judgment as to Counts 3, 4, 5, and 6. (See Motion

for Summary Judgment [Docket Item 39].) The pending motion is


                                  4
fully briefed and ripe for disposition. The Court held oral

argument on November 7, 2018.

     5.   Standard of Review. At summary judgment, the moving

party bears the initial burden of demonstrating that there is no

genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law. FED. R. CIV. P. 56(a);

accord Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Once

a properly supported motion for summary judgment is made, the

burden shifts to the non-moving party, who must set forth

specific facts showing that there is a genuine issue for trial.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). In

reviewing a motion for summary judgment, the court is required

to examine the evidence in light most favorable to the non-

moving party and resolve all reasonable inferences in that

party’s favor. Scott v. Harris, 550 U.S. 372, 378 (2007); Halsey

v. Pfeiffer, 750 F.3d 273, 287 (3d Cir. 2014).

     6.   A factual dispute is material when it “might affect

the outcome of the suit under the governing law,” and genuine

when “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson, 477 U.S. at 248. The

non-moving party “need not match, item for item, each piece of

evidence proffered by the movant,” but must present more than a

“mere scintilla” of evidence on which a jury could reasonably

find for the non-moving party. Boyle v. Cnty. of Allegheny, Pa.,


                                5
139 F.3d 386, 393 (3d Cir. 1998) (quoting Anderson, 477 U.S. at

252).

        7.   Discussion. In the present motion, the United States

seeks summary judgment in its favor with regard to Counts Three,

Four, Five, and Six of the Amended Complaint. (See Motion for

Summary Judgment [Docket Item 39].)

             a.   Count Two – Negligent Operation of the Forklift.

Plaintiff brings suit in Count Two against Mr. Hopson for

injuries sustained by Plaintiff as a result of Mr. Hopson’s

allegedly negligent operation of the forklift at issue in this

case. (Amended Complaint [Docket Item 16], Count Two ¶ 4-7.)

However, at oral argument, Plaintiff conceded that he would

consent to dismiss Count Two, as he believes that is repetitive

of the allegations set forth in Count One of the Amended

Complaint and because Mr. Hopson, deemed an employee of the

United States for purposes of FTCA liability, cannot be

individually sued for negligence within the scope of his federal

employment. As such, the Court shall dismiss Count Two, while

recognizing that Mr. Hopson’s negligence in the operation of the

forklift is attributable to the United States by operation of

the FTCA, and as alleged in Count One.

             b.   Count Three – Negligent Operation of FCI Fort

Dix. Plaintiff brings suit in Count Three against the United




                                   6
States for injuries sustained by Plaintiff as a result of the

allegedly negligent operation of FCI Fort Dix, including:

          a. negligently failing to establish and
          implement policies and procedures sufficient
          for the safe operation of the loading and
          unloading at its facility;
          b. negligently failing to reasonably train its
          forklift operators, including the forklift
          operator on the date of the accident;
          c. negligently failing to reasonably supervise
          its forklift operators, including the forklift
          operator on the date of the accident
          d.   negligently   failing   to  operate   and
          supervise the loading dock;
          e. negligently creating and operating a
          program using prisoners as operators of
          mechanical    equipment    without    creating
          reasonable and adequate procedures for the
          safety of visitors, including Plaintiff,
          and/or
          f. otherwise acting negligently.

(Amended Complaint [Docket Item 16], Count Three ¶ 4.) The United

States asserts that it is entitled to summary judgment as to Count

Three because the discretionary function exception bars any claims

regarding the United States’ negligent supervision or negligent

training of Mr. Hopson, and regarding the United States’ “fail[ure]

to establish and implement policies and procedures sufficient for

the safe operation of the loading and unloading at its facility.”

(United States’ Br. [Docket Item 39-1], 16-18, 25-26.) However, at

oral argument, Plaintiff conceded that he would withdraw any

arguments regarding the propriety of the policy of using prisoners

to operate forklifts in general, or regarding negligent training

or supervision of Mr. Hopson in particular. Plaintiff further


                                7
asserted at oral argument that in Count Three he is only pursuing

claims regarding Mr. Murray’s personal negligence as a BOP employee

at the time of the accident. Additionally, Plaintiff argues that

the discretionary function exception does not shield the United

States from liability for Mr. Murray negligently putting Plaintiff

in harm’s way, since Mr. Murray knew of the layout and potential

dangers of the loading area. (Pl.’s Opp’n [Docket Item 43], 22-

31.)    Plaintiff   also   argues   that   the   discretionary   function

exception does not shield the United States from liability for

Murray’s negligent actions related to “loading dock operational

activities” or supervision at the time in question. (Id.)

       The United States responds that there is no evidence that Mr.

Murray “directed” Plaintiff into the forklift’s path. (United

States’ Reply [Docket Item 46], 2-6.) However, Plaintiff need not

show that he was specifically “directed” into the forklift’s path

by Mr. Murray in order to succeed on this count. Plaintiff alleges

that Mr. Murray was talking with him and failed to warn him even

as the forklift backed into him and struck him. The United States

also fails to show that there is no genuine dispute of material

fact as to Mr. Murray’s alleged breach of this duty. As such, the

United States has failed to meet its burden to establish that it

is entitled to summary judgment as to Count Three on the basis

that there is no genuine dispute of material fact, and this portion




                                     8
of the United States’ present motion shall not be granted on these

grounds.

     The United States also seeks summary judgment with regard to

Count Three on the basis that “operational activities” such as

supervising   inmate   workers   are   covered   by   the   discretionary

function exception. (United States’ Reply [Docket Item 46], 6-12.)

However, as Plaintiff has made clear at oral argument that in Count

Three he is only pursuing claims of negligence based on Mr.

Murray’s own direct actions or inactions, and not based on Mr.

Murray’s training or supervision of Mr. Hopson, this portion of

the United States’ present motion shall be dismissed as moot

because Plaintiff has dropped his claim that the BOP’s policies

and procedures in selecting, training, and supervising inmates to

perform forklift operations were negligent, and such allegations

by Plaintiff are dismissed.

     Plaintiff’s remaining claim in Count Three boils down to the

assertion that Mr. Murray was a BOP employee who owed Plaintiff a

duty of due care when dealing with him at the warehouse, including

warning of imminent dangers that Plaintiff may not have perceived,

caused by the nearby forklift operations, and that breach of this

duty was a proximate cause of the accident. The Court finds there

is a genuine dispute of material fact as to Mr. Murray’s conduct

toward Plaintiff at the time of the accident. Plaintiff appears to




                                   9
allege that Mr. Murray was giving Plaintiff directions4 to his next

delivery location, thereby distracting Plaintiff from the dangers

of    the   oncoming   forklift.      (Plaintiff’s   Counterstatement   of

Material Facts [Docket Item 43], 17 on the docket, ¶¶ 14-16.) The

United States admits that Mr. Murray was “instructing” Plaintiff,

but   denies   that    Mr.   Murray   was   “actively”   giving   Plaintiff

directions. (Response to Plaintiff’s Counterstatement of Material

Facts [Docket Item 46-1], ¶¶ 14-16.) The nature of the interaction

between Plaintiff and Mr. Murray immediately leading up to the

collision is material to what duty Mr. Murray may have owed

Plaintiff with regards to preventing the collision or giving

Plaintiff ample warning regarding the impending collision, and

whether Mr. Murray breached that duty. Therefore, the present

dispute of fact as to the interactions between Plaintiff and Mr.

Murray is indeed material to the claims in this count and summary

judgment as to this count shall therefore be denied.

      The United States further argues that it is entitled to

summary judgment on Count Three, because Plaintiff failed to

exhaust his administrative remedies in relation to the allegations




4 The United States may misunderstand the Plaintiff’s use of the
word “direction” in relation to the allegations in this count. It
appears to the Court that the Plaintiff contends that Mr. Murray
was giving Plaintiff directions to Plaintiff’s next delivery
location at the time of the collision, while the United States
appears to believe that Plaintiff contends that Mr. Murray was
actively directing Plaintiff into the path of the forklift.


                                      10
in Count Three. (See United States’ Br. [Docket Item 39-1], 26-

29.)   Specifically,   the    United    States    argues   that   Plaintiff’s

administrative tort claim notice did not explicitly set forth the

theories   of   liability    alleged    in    Count   Three,   and   therefore

Plaintiff may not bring suit under the FTCA for these theories.

(Id.) Plaintiff asserts that his tort claim notice put the United

States on sufficient notice that his claims pertained to Mr.

Murray’s actions or inactions, such that there is no basis for the

United States’ assertion that Plaintiff has failed to exhaust his

administrative remedies. (Pl.’s Opp’n [Docket Item 43], 31-32.)

       The FTCA provides that, to exhaust a claim and give proper

pre-suit notice, a claimant “shall,” before filing a lawsuit for

personal injury arising from the acts or omissions of the United

States or its employees or agents, “present[] the claim to the

appropriate     Federal      agency.”        28   U.S.C.   § 2675(a).      The

administrative tort claim requirement is a precondition to the

United States’ waiver of sovereign immunity that must be strictly

construed. Livera v. First Nat’l Bank of N.J., 879 F.2d 1186, 1194

(3d Cir. 1989). Standard Form 95, promulgated for this purpose

across all federal agencies, instructs the claimant to “[s]tate in

detail the known facts and circumstances surrounding the damage,

injury or death, identifying the persons or property involved, the

place of occurrence and the cause thereof.” (SF 95, at Bober Decl.,

Ex. D., box 8.)


                                       11
        As the United States pointed out in its brief,

             [t]o comply with the presentment requirement,
             the administrative claim “need not elaborate
             all possible causes of action or theories of
             liability,” but it must provide the agency
             notice of “the facts and circumstances”
             underlying the claims. Bethel v. United
             States, 495 F. Supp. 2d 1121, 1123 (D. Colo.
             2007); see also Glade ex rel. Lundskow v.
             United States, 692 F.3d 718, 722 (7th Cir.
             2012) (FTCA administrative claim “need not set
             forth a legal theory, but must allege facts
             that would clue a legally trained reader to
             the theory’s applicability.”); Staggs v.
             United States, 425 F.3d 881, 884 (10th Cir.
             2005) (administrative claim requires “a
             written statement sufficiently describing the
             injury to enable the agency to begin its own
             investigation”).

(United States’ Br. [Docket Item 39-1], 27.)

        In this case, Plaintiff’s tort claim thoroughly describes the

date,     location,   and   events   that   underlie   his   claims   for

compensation. (See Tort Claim [Docket Item 39-7].) Specifically,

the tort claim stated that

             [Plaintiff] is an independent truck driver who
             was on prison property for the purpose of
             delivering a load of food products to Fort Dix
             Federal Prison. [Plaintiff]’s truck was parked
             parallel to another truck that was being
             unloaded at the time. The truck was not backed
             to a loading dock; rather, a hand truck was to
             be lifted into the trailer that would be used
             to bring pallets to the rear of the trailer
             where they could be off loaded with a
             forklift.

             [Plaintiff] had exited his truck and had
             approached the rear of the trailer to open the
             doors. [Plaintiff]was standing at the rear of
             the trailer with a prison employee only known


                                     12
               as “Mike.”5 Without warning, a forklift ran
               over [Plaintiff]. The forklift was being
               operated by a prisoner and was in reverse at
               the time. The forklift did not have an
               operating reverse warning sound or alarm at
               the time. The person named “Mike” attempted to
               pull [Plaintiff]to safety but was unable to do
               so. Severe crush injuries to his ankle and leg
               occurred that required 6 different surgical
               procedures.

(Id. at 4-5 on the docket.)

       Plaintiff’s tort claim clearly gave the United States notice

of “the facts and circumstances” underlying Plaintiff’s claims,

but did not need to identify all causes of action or theories of

liability. Bethel v. United States, 495 F. Supp. 2d 1121, 1123 (D.

Colo. 2007); see also Glade ex rel. Lundskow v. United States, 692

F.3d    718,    722   (7th    Cir.   2012).   Plaintiff’s   tort   claim   also

“allege[d] facts that would clue a legally trained reader” to the

potential for Plaintiff to claim that Mr. Murray’s allegedly

negligent actions gave rise to the United States’ liability or

inactions with respect to the events in question. Glade, 692 F.3d

at 722. Finally, Plaintiff’s tort claim was certainly “a written

statement sufficiently describing the injury to enable the agency

to    begin     its   own    investigation”    of   the   events   surrounding

Plaintiff’s injury. Staggs, 425 F.3d at 884. Therefore, the Court

finds that Plaintiff’s tort claim was sufficient to exhaust his

administrative remedies and put the United States on notice as to


5   The Court understands this to be a reference to Mr. Murray.


                                        13
the potential for liability under the theories advanced in Count

Three, among others; the Court will deny summary judgment in part

as to the aspect of Count Three that alleges negligence by Mr.

Murray in his dealings with Plaintiff, but Count Three is otherwise

dismissed.

             c.   Count Four – Negligent Maintenance of the

Forklift. Count Four alleges the United States’ negligent use

and maintenance of the forklift at issue in this case. (Amended

Complaint [Docket Item 16], Count Four ¶ 4-6.) Plaintiff

indicated at oral argument that he is only pursuing this count

insofar as it relates to Plaintiff’s allegation that the

forklift did not have a functioning backup alarm at the time

that it collided with Plaintiff, thus failing to provide due

warning to Plaintiff, and that the remainder of this Count is

withdrawn.

     With regard to Plaintiff’s claims regarding the forklift’s

backup alarm, the United States asserts that it is entitled to

summary judgment because there is no genuine dispute of material

fact regarding the backup alarm. (See United States’ Br. [Docket

Item 39-1], 30.) Specifically, the United States asserts that

Mr. Hopson testified that he tested the backup alarm prior to

using the forklift, and that he would not have used the forklift

if the backup alarm was not functioning. (See id.; Hopson Dep.

[Docket Item 39-6], 57:6-59:2.) Furthermore, the United States


                                  14
asserts that Mr. Murray certified that he tested the forklift

after the accident and that at that time the backup alarm was

working. (See United States’ Br. [Docket Item 39-1], 30; Murray

Cert. [Docket Item 39-8], ¶ 9.) The United States finally

asserts that Plaintiff “testified that he did not recall hearing

a backup alarm before he was stricken.” (United States’ Br.

[Docket Item 39-1], 30) However, the United States’ final

assertion is partly inaccurate. The following is an excerpt from

the transcript of Plaintiff’s deposition:

          Q. Do you recall whether that forklift -- do
          you recall whether that forklift had a backup
          alarm?

          A. No.

          Q. You know, when you say you don’t recall,
          I’m asking do you not recall or do you
          specifically remember not hearing a backup
          horn?

          A. There was no backup beeper or no alarm on
          there.

(Schmidt Dep. [Docket Item 39-5], 50:21-51:2.) The Court notes

that Plaintiff’s testimony is not merely that he does not

“recall” hearing a backup alarm, but that he affirmatively

asserts that there was no such alarm. Resolving the discrepancy

between Plaintiff’s testimony and that of Messrs. Hopson and

Murray would require a credibility determination that is

inappropriate in the context of a motion for summary judgment.

Est. of Smith v. City of Wildwood, No. 16-0925, 2018 WL 4639182,


                               15
at *3 (D.N.J. Sept. 27, 2018) (citing Anderson, 477 U.S. at

255). Plaintiff, as the party opposing summary judgment, is

entitled to the benefit of the reasonable inference that the

backup alarm did not sound. Therefore, the Court shall deny the

United States’ motion with respect to Count Four of the Amended

Complaint.

             d.   Count Five – Negligent Operation and Maintenance

of Loading and Unloading Area. Count Five alleges injuries

sustained by Plaintiff as a result of the United States’

allegedly negligent operation and maintenance of the loading and

unloading area at issue in this case. (Amended Complaint [Docket

Item 16], Count Five ¶ 3-4.) However, at oral argument,

Plaintiff conceded that he believes that Count Five is

repetitive of the remaining allegations set forth in Counts One,

Three, and Four of the Amended Complaint. As such, the Court

shall dismiss Count Five.

             e.   Count Six – Negligence and Other Breach of Duty

Related to Using the Work of Prisoners in the Loading and

Unloading Areas. Plaintiff brings suit in Count Six for injuries

sustained by Plaintiff as a result of the United States’ breach

of its duty (negligently or otherwise) “to take reasonable

precautions to protect the public by the use of prisoners in the

operation of its loading and unloading of deliveries, including

in the operation of mechanical equipment including forklifts.”


                                  16
(Amended Complaint [Docket Item 16], Count Six ¶ 6.) Plaintiff’s

counsel indicated at oral argument that he is only pursuing this

Count insofar as it relates to Plaintiff’s allegation that the

United States was negligent in giving Mr. Hopson access to a

forklift in the presence of the public, and that the remainder

of this Count is withdrawn. Specifically, Plaintiff argues that

the FTCA’s discretionary function exception does not shield the

United States from liability for Mr. Murray’s actions related to

“loading dock operational activities” and/or supervision. (Pl.’s

Opp’n [Docket Item 43], 27-31.) However, the Court notes that

this theory of liability overlaps with Counts One and Three of

the Amended Complaint, making it repetitive.

     Because the Court is unsure that Plaintiff has withdrawn

his claim that the United States was negligent in permitting a

worker/inmate like Mr. Hopson to operate a forklift in the

presence of a member of the public at the warehouse, this

allegation of negligent staffing will be addressed. First,

Plaintiff does not assert a factual basis for claiming that

there was something about Mr. Hopson that made him unsuitable to

operate a forklift; instead, Plaintiff makes the more generic

claim that the decision to use an inmate to operate such

machinery was itself negligent. As the United States points out,

the discretionary function exception bars claims for negligently

deciding to assign prisoners to work duties, because BOP is


                               17
required by law to assign prisoners to work and the BOP has

discretion to determine which job each prisoner will have. (See

United States’ Br. [Docket Item 39-1], 18-21.) This is correct

because the discretionary function exception of § 2680(a)

precludes

            [a]ny claim based upon an act or omission of
            an employee of the Government, exercising due
            care, in the execution of a statute or
            regulation, whether or not such statute or
            regulation be valid, or based upon the
            exercise or performance or the failure to
            exercise or perform a discretionary function
            or duty on the part of a federal agency or an
            employee of the Government, whether or not the
            discretion involved be abused.

28 U.S.C. § 2680(a). The United States rightly points out in its

brief that “Congress has directed that ‘convicted inmates

confined in Federal prisons, jails, and other detention

facilities shall work,’ . . . and thus the BOP has no choice but

to assign work to the inmates in its custody,” and that “the

type and manner of [an inmate’s] work has been left to the BOP’s

discretion.” (United States’ Br. [Docket Item 39-1], 19 (quoting

Crime Control Act of 1990, Pub. L. No. 101-647, § 2905, 104

Stat. 4789 (1990)).) Further, the United States notes that “the

BOP has promulgated regulations providing that “[e]ach sentenced

inmate who is physically and mentally able is to be assigned to

an institutional, industrial, or commissary work program,” . . .

but, beyond these regulations, there is nothing that mandates



                                 18
particular job assignments.”6 (Id. (quoting 28 C.F.R.

§ 545.23(a)).)

     The Third Circuit has summarized the Supreme Court’s

jurisprudence surrounding the discretionary function exception

thusly:

          [a c]ourt must undertake a two-part inquiry to
          determine if the discretionary function
          exception applies in a particular case. See
          United States v. Gaubert, 499 U.S. 315, 322–
          23, 111 S. Ct. 1267, 113 L.Ed.2d 335 (1991);
          see also [Merando v. United States, 517 F.3d
          160, 164 (3d Cir. 2008)]. First, [a c]ourt
          must consider whether the act that gave rise
          to the injury alleged involves “an element of
          judgment or choice.” Gaubert, 499 U.S. at 322,
          111 S. Ct. 1267. If a federal statute,
          regulation, or policy specifically prescribes
          a course of action for an employee to follow,
          then the first part is not satisfied, because
          the federal employee has no other option but
          to follow that course of action. Id.

          Second, [a c]ourt must determine “‘whether
          that judgment is of the kind that the
          discretionary function exception was designed
          to shield.’” Gaubert, 499 U.S. at 322–23, 111
          S. Ct. 1267. To avoid judicial second-
          guessing, government actions and decisions
          that are based on considerations of public

6 However, BOP’s regulation does state that
          [i]n   making   the    work    and/or   program
          assignment(s), staff shall consider the
          inmate’s   capacity   to    learn,   interests,
          requests, needs, and eligibility, and the
          availability of the assignment(s). An inmate’s
          assignment shall be made with consideration of
          the institution’s security and operational
          needs, and should be consistent with the
          safekeeping of the inmate and protection of
          the public.
28 C.F.R. § 545.23(d).


                                19
          policy will be shielded, and the focus of this
          inquiry is not on the federal employee’s
          subjective intent, but rather, “on the nature
          of the actions taken and on whether they are
          susceptible to policy analysis.” [S.R.P. ex
          rel. Abunabba v. United States, 676 F.3d 329,
          333 (3d Cir. 2012)] (quoting Gaubert, 499 U.S.
          at 325, 111 S. Ct. 1267). While [plaintiff
          bears] the burden of establishing that [its]
          claims [fall] within the scope of the FTCA,
          the [United States has] the burden of showing
          that the discretionary function exception
          [applies]. Id. at 333.

Middleton v. United States Fed. Bureau of Prisons, 658 F. App’x

167, 169 (3d Cir. 2016).

     Regarding federal inmate work assignments, the Third

Circuit has found that

          [t]he act of assigning an inmate to a prison
          job involves an element of judgment or choice.
          . . . [BOP’s] policy on work assignments
          states that such assignments should be made
          “with consideration of the institution’s
          security and operational needs, and should be
          consistent with the safekeeping of the inmate
          and protection of the public.” [Middleton v.
          United States, No. 13-1085, 2015 WL 5178070,
          at *3 (M.D. Pa. Sept. 3, 2015).] Turning to
          Gaubert’s second step . . . the assignment of
          work   is    intended   to    promote   inmate
          rehabilitation and the facility’s security
          needs. Accordingly[,] the assignments given to
          the inmates by [BOP] staff were covered by the
          discretionary function exception.

          More specifically, . . . the BOP exercises
          discretion in assigning inmates to work
          details, and . . . such decisions are
          essentially grounded in “policy related
          analysis.” See Santana–Rosa v. United States,
          335 F.3d 39, 43–44 (1st Cir. 2003). The
          decision about what duties were appropriate
          for [a particular inmate] was based on the


                               20
          same    “policy     related    analysis.” . . .
          Accordingly,    the    discretionary   function
          exception [applies] to . . . negligent
          supervision claims . . . .

Middleton v. United States Fed. Bureau of Prisons, 658 F. App’x

167, 170 (3d Cir. 2016).

     It follows, then, that the assignment of Mr. Hopson to a

work duty that included the operation of a forklift at the FCI

Fort Dix warehouse is a discretionary function for the same

reasoning laid out by the Third Circuit in Middleton, supra.

Such an assignment includes “an element of judgment or choice,”

Gaubert, 499 U.S. at 322, and is “grounded in ‘policy related

analysis.’ Middleton, 658 F. App’x at 170 (citing Santana–Rosa,

335 F.3d at 43–44). Therefore, Plaintiff’s claims regarding the

propriety of assigning inmates to operate forklifts at FCI Fort

Dix are barred by the discretionary function exception and the

United States’ motion for summary judgment shall be granted as

to this form of claim.

     Similarly, to the extent Plaintiff asserts that the BOP

owes a special duty to provide an extra measure of public

protection when an inmate/worker is nearby, that claim is also

barred by the discretionary function exception. As argued by the

United States, (see United States’ Br. [Docket Item 39-1], 25-

26), questions of overall policies for security at the

intersection of the prison and the public space are



                                21
discretionary. Choosing to implement greater safety or security

measures at the warehouse certainly includes “an element of

judgment or choice,” Gaubert, 499 U.S. at 322, and it implicates

similar policy considerations as those described in Middleton,

658 F. App’x at 170, and Santana–Rosa, 335 F.3d at 43–44,

including facility’s security needs, budgetary concerns, and the

character of the inmate population.   Therefore, Plaintiff’s

claims regarding BOP’s duty to provide an extra measure of

public protection when an inmate/worker is nearby are barred by

the discretionary function exception and the United States’

motion for summary judgment shall be granted as to this form of

claim. Accordingly, summary judgment is granted on Count Six.

          f.   Count Seven – Negligence of John Does. Plaintiff

brings suit in Count Seven against John Does 1-20 (fictious

names) for injuries sustained by Plaintiff as a result of

negligence on the part of the John Does. (Amended Complaint

[Docket Item 16], Count Seven ¶ 2-3.) However, Plaintiff

conceded at oral argument that he would consent to dismissing

Defendants John Does 1-20 (fictious names) without prejudice.

The Court shall therefore dismiss Count Seven and Defendants

John Does 1-20 (fictious names) without prejudice and the United

States shall be the only remaining defendant in this case.

     8.   Conclusion. For the reasons stated above, Count Two

will be dismissed as to Defendant Hopson individually, while


                               22
preserving Plaintiff’s claim that Mr. Hopson’s alleged

negligence in the operation of the forklift is attributable to

the United States under the FTCA and as alleged in Count One.

Count Three will similarly be dismissed, except that Plaintiff’s

allegation that Mr. Murray was negligent in his dealings with

Plaintiff is preserved and merged into Count One, since such

negligence would be attributable to the United States. Summary

judgment is denied as to Count Four alleging that the forklift

did not sound its backup warning signal before striking

Plaintiff. Count Five is dismissed as repetitive of other

claims. Summary judgment is granted on Count Six due to the

discretionary function exception of 28 U.S.C. § 2680(a) as

applied to the decision to assign inmates to job functions

interacting with the public, including forklift operations.

Count Seven, alleging John Doe liability, is also dismissed. An

accompanying Order will be entered.




December 11, 2018                     s/ Jerome B. Simandle
Date                                  JEROME B. SIMANDLE
                                      U.S. District Judge




                               23
